                                         Slip Op. 21-

                 UNITED STATES COURT OF INTERNATIONAL TRADE


 FASTENAL COMPANY PURCHASING,

                   Plaintiff,

           v.

 UNITED STATES,
                                                 Before: Gary S. Katzmann, Judge
                                                 Court No. 17-00269
                   Defendant,

           and

 MID CONTINENT STEEL & WIRE,
 INC.,

                   Defendant-Intervenor.


                                         JUDGMENT

       Before the court are the Final Results of Redetermination Pursuant to Court Remand in

Fastenal Co. Purchasing v. United States, (Dep’t Commerce Feb. 10, 2021) ECF No. 43 (“Remand

Results”), which the United States Department of Commerce filed in response to the court’s Order,

Nov. 12, 2021, ECF No. 41. In their Comments on Final Results of Redetermination, Mar. 12,

2021, ECF Nos. 45, 46, Plaintiff and Defendant-Intervenor each requested that the court sustain

Commerce’s determination on remand that Fastenal’s zinc and nylon anchors do not fall within

the scope of Commerce’s antidumping order on certain steel nails from China, Notice of

Antidumping Duty Order: Certain Steel Nails from the People’s Republic of China, 73 Fed. Reg.

44,961 (Dep’t Commerce Aug. 1, 2008). Defendant, in its Response to Comments on Remand

Results, Apr. 12, 2021, ECF No. 47, also requested that the court sustain the Remand Results.

Because Commerce’s Remand Results comply with the court’s Order, are supported by substantial
Court No. 17-00269                                                                       Page 2


evidence, and are otherwise in accordance with law, and having received no objections to the Order

or the Remand Results, it is hereby

       ORDERED, ADJUDGED, and DECREED that the Remand Results are SUSTAINED.


                                                            /s/ Gary S. Katzmann
                                                            Gary S. Katzmann, Judge
Dated: July , 2021
       New York, New York
